Citation Nr: 1435335	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Florida Hospital East Orlando on December 18, 2013.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.  VA has recognized the appellant as a veteran for the purposes of his medical reimbursement claim, although verification of his particular dates of service is not of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran received emergency treatment at the Florida Hospital East Orlando on December 18, 2013, for a non-ST-elevation myocardial infarction.

2.  On the date of the emergency treatment, the Veteran had coverage under Medicare Parts A and B.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Florida Hospital East Orlando on December 18, 2013, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Reimbursement of Medical Expenses

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013).

In this case, the evidence indicates that the Veteran sought treatment in the emergency department of Florida Hospital East Orlando on February 18, 2013, due to experiencing chest discomfort.  The records of that hospital visit show that he was diagnosed as having a non-ST-elevation myocardial infarction.

Review of the evidence of record reveals that the Veteran had coverage under Medicare Parts A and B during the time the medical treatment at issue was rendered.  See the Health Information section of the Patient Inquiry in the record.  This coverage constitutes a legal bar to reimbursement under 38 U.S.C.A. § 1725. More specifically, under 38 C.F.R. § 17.1002 (g), a veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  As Medicare Parts A and B do constitute a health-plan contract, the Veteran did have coverage and therefore does not meet the requirements listed under 38 C.F.R. § 17.1002 (g).

Because all of the criteria listed above are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met. 

Because the pertinent facts in this case are not in dispute and the law is dispositive, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Florida Hospital East Orlando on December 18, 2013, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


